Citation Nr: 0739450	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine (low back 
disability).

2.  Entitlement to service connection for reflux disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
December 1970, and from August 1972 to October 1994.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran's claims were certified to the Board in June 
2005.  In July 2007, the veteran submitted additional 
evidence in support of his claims.  Following a November 2007 
inquiry by the Board, the veteran indicated that he did not 
wish to waive initial review of this evidence by the RO, and 
requested that his case be remanded to the RO for 
consideration.  He also presented more medical evidence to at 
that time.  Thus, the Board must refer these claims to the RO 
for further adjudication.  Furthermore, the veteran has not 
received a VA examination in nearly three years.  Thus, with 
the introduction of additional medical records, a new 
examination and opinion should be ordered.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination in order to determine 
the extent of his low back disability, 
and the etiology of his reflux disease.  
Prior to the examination, the claims 
folder should be made available to the 
examiner for review.  A notation to the 
effect that this record review took 
place should be included in the 
examination report.  The examiner 
should assess the current degree of the 
veteran's low back disability, and 
opine as to whether it is at least as 
likely as not that any reflux disease 
found present is related to, or had its 
onset during, his military service.  
The rationale for any opinion expressed 
should be stated in a legible report.  

2.  Thereafter, the RO should consider 
the evidence of record, including the 
additional documents submitted by the 
veteran since July 2007, and re-
adjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
